Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are “pre-AIA ” provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the 7366094 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  
Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.  
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.  
Amendment Status
This action is in response to papers filed 12/01/2021 that submits a revised reissue application declaration by inventor.  New claims 15-24 are pending where original claims 1-14 were previously cancelled and new claims 15-24 were presented in preliminary amendment received 12/16/2019.  
Applicant’s arguments, see revised declaration and remarks on pages 6-7, filed 12/01/2021, with respect to the rejection(s) of claim(s) 15-24 under 35 USC 251 based on its associated deficiency of declaration have been fully considered and are persuasive.  The rejection has been withdrawn.  
Allowable Subject Matter
Claims 15-24 are allowed.
The following is an examiner’s statement of reasons for allowance: lacking evidence to the contrary, the steps of method of: “sending data using a first uplink transmission format; determining, based on a UE transmit power, if a second uplink transmission format is available for a predetermined time period continuously, wherein the second uplink transmission format has a higher data rate than the first uplink transmission format; in response to determining the second uplink transmission format is available for a predetermined time period continuously, sending an indication that a higher data rate uplink transmission format is supported; and receiving, from a wireless network in association with the indication, an allocation of uplink resources” in combination with other limitations as recited in claims 15-20 appears allowable over applied art herein and the steps of method of: “sending, to a user equipment (UE), a first resource allocation message indicating a first uplink transmission format for the UE; receiving data sent by the UE using the first uplink transmission format; receiving, from the UE, an indication that a higher data rate uplink transmission format is supported, wherein the UE determines that the higher data rate uplink transmission format is supported for a predetermined time period continuously based on a UE transmit power: and sending, in response to the indication, a second resource allocation message to the UE indicating a second uplink transmission format, wherein the second uplink transmission format has a higher data rate than the first uplink transmission format in .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Sager whose telephone number is (571)272-4454.  The examiner can normally be reached on M-Th, 6:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571)272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/Mark Sager/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:  
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992